TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 5, 2022



                                    NO. 03-21-00576-CV


                                       E. H., Appellant

                                              v.

                 Texas Department of Family and Protective Services, Appellee




     APPEAL FROM THE 340TH DISTRICT COURT OF TOM GREEN COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
               AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the order terminating parental rights signed by the trial court on

November 9, 2021. Having reviewed the record and the parties’ arguments, the Court holds

that there was no reversible error in the order. Therefore, the Court affirms the trial court’s

order of termination. Because appellant is indigent and unable to pay costs, no adjudication of

costs is made.